REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an integrated auto vacuum system, the system comprising an intake pipe coupled to a vacuum motor, the intake pipe being coupled to an intake aperture of the vacuum motor; a mounting plate coupled to the intake pipe, the mounting plate being configured to attach to an interior wall of the vehicle, the mounting plate having a hose aperture extending through the interior wall, the intake pipe being coupled to the hose aperture; a vacuum hose coupled to the mounting plate, the vacuum hose being selectively engageable with the hose aperture; an exhaust hose coupled to the vacuum motor, the exhaust hose having a motor end and a collection end, the motor end being coupled to an exhaust aperture of the vacuum motor; and a collection unit coupled to the exhaust hose, the collection unit being coupled to the collection end of the exhaust hose, the collection unit being configured to collect debris sucked through the vacuum motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723